Citation Nr: 0417411	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for respiratory disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to June 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) in October 2000 on appeal from an April 1997 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  At that time, 
the Board reopened and denied the claim.

The United States Court of Appeals for Veterans Claims 
(Court) vacated the part of the October 2000 Board decision 
which denied service connection for a lung disease.

The Board remanded the case to the RO in June 2003.   


FINDINGS OF FACT

1.  Chronic respiratory disease, to include tuberculosis, 
chronic obstructive pulmonary disease, asthma, and emphysema, 
was not manifest in service and is unrelated to any incident 
of service.

2.  Active tuberculosis was not manifest during service or 
within 3 years of separation.  

3.  In-service upper respiratory infection, pneumonia, 
pneumonitis, and pharyngitis were acute and resolved.


CONCLUSION OF LAW

Chronic respiratory disease was not incurred or aggravated in 
wartime service and active tuberculosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the May 2002 VCAA letter to him.  
That letter advised him what the evidence must show to 
establish entitlement, what information or evidence was still 
needed from him, what he could do to help with his claim, and 
when and where to send information or evidence.  It also 
advised him that VA would make reasonable efforts to help him 
get evidence necessary to support his claim.  VA would try to 
help him get such things as medical records, employment 
records, or records from other Federal agencies.  He had to 
give VA enough information about those records so that it 
could request them from the person or agency who has them.  
It was still his responsibility to make sure these records 
are received by VA.  He was advised to submit information 
describing addition evidence or the evidence itself to VA 
within 60 days.  He was told that if VA did not received the 
information or evidence within that time, VA would decide his 
claim based only on the evidence it had received and any VA 
examinations or opinions.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.  The veteran indicated in March 2004 that 
the veteran does not have any additional evidence or argument 
to provide.  

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in January 1997.  Thereafter, in a rating decision 
dated in April 1997, the claim was denied.  Only after that 
rating action was promulgated did the AOJ, on May 2002, 
provide a VCAA letter to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the last transfer 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the appellant in 
September 2002 and March 2004.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, the claimant has indicated in March 
2004 that he has no other evidence to submit.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Active tuberculosis will be presumed to have been incurred in 
service if active tuberculous disease is manifest to a degree 
of 10 percent within three years of discharge from a period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Factual background

In January 1952, there was a report of an upper respiratory 
infection.  In February 1952, there was an impression of 
acute pharyngitis.  A February 1952 service medical record 
shows  that the veteran was admitted for pneumonia.  The 
final summary indicates that the admitting diagnosis was 
pneumonitis, that X-ray showed acute pneumonitis, and that 
subsequent X-rays showed gradual clearing until the last 
X-ray taken in March 1952 showed only a few linear residuals.  
The final diagnosis was primary atypical pneumonia.  

On service evaluation in May 1953, the veteran reported a 
cough.  In June 1953, he reported that he felt better.  His 
chest was negative and he still had a cough.  A chest X-ray 
revealed no obvious pulmonary pathology demonstrated although 
bronchovascular markings appeared accentuated.  

On service evaluation in February 1954 for complaints of a 
pounding heart, physical examination revealed the lung fields 
to be clear to auscultation and percussion.  A chest X-ray 
revealed a normal chest.  

On service separation examination in June 1954, clinical 
evaluation revealed the veteran's lungs and chest to be 
normal.  A chest X-ray was negative.  

The veteran filed a claim for right ear problems in June 
1954, filed another claim in April 1983, and applied for an 
increased rating for his right ear in August 1983.  He 
corresponded with VA between June 1954 and November 1986, 
concerning VA benefits, with the first record mentioning 
respiratory disease being in August 1983.

He was hospitalized by VA in October 1954 for a right chest 
stab wound.  There was no dyspnea on admission and physical 
examination revealed that his chest was symmetrical with no 
lag in inspiration and his lungs were clear to auscultation 
and percussion and review of X-ray films revealed a normal 
chest.

An August 1983 VA chest X-ray report states that the veteran 
had calcified hilar nodes bilaterally with apical pleural 
thickening and that the changes were consistent with 
granulomatous disease.  A December 1983 VA chest X-ray report 
states that the veteran had bilateral hilar and interior 
tracheal calcifications consistent with old granulomatous 
disease.  

A July 1984 private medical record reports a history of 
contact with tuberculosis from a friend.  He had had a 
tuberculin test in June 1984, and he had had INH treatment 
from July 1984 to September 1985.  An X-ray report revealed 
clear lung fields and an impression of normal lung fields.  
The impression was normal lungs.

A September 1985 VA hospital discharge summary indicates that 
examination revealed the lungs to be clear with slightly 
decreased breath sounds.  A diagnosis of positive purified 
protein derivative was reported.

In November 1986, the veteran claimed service connection for 
bronchial problems stemming from illness in the military 
service.  

In January 1987, the RO advised him that before further 
action could be taken on his compensation claim, it would be 
necessary for him to submit additional evidence to show that 
his claimed disabilities had been treated since discharge 
from service.  It stated that the best evidence to submit 
would be statements from doctors who had treated him during 
this period.  The statements should show dates of examination 
and/or treatment, findings, and diagnosis.  

In February 1987, the veteran stated that he was in receipt 
of a January 1987 letter concerning treatment for his 
service-connected condition and advised that he had not been 
going to a private doctor.  He had been receiving all his 
treatment at the Birmingham VA Medical Center. 

In December 1987, a nurse stated that she had worked for Dr. 
Summerset.  She was well aware of the veteran being treated 
for respiratory problems.  She worked for Dr. Summerset up 
until the time he died.  The veteran started coming to Dr. 
Summerset in approximately 1954 and was a patient of Dr. 
Summerset until approximately 1965.  She personally gave the 
veteran shots for respiratory infections.  She remembered the 
veteran would be seen by the doctor more during the winter 
months.  She could not remember the exact diagnosis but she 
did remember it was respiratory related.  

In January 1988, the veteran stated that in service, he 
continued to suffer with respiratory trouble and that in 
service, he was told that they had done all that they could 
and that he would just have to live with the problem.  After 
service he received treatment from private doctors who are 
now deceased.

On VA evaluation in August 1990, the veteran's lungs were 
clear.  

On VA examination in February 1991, the veteran reported 
being treated for pneumonia in service.  He denied emphysema.  
After physical examination and a pulmonary function test, the 
diagnosis was chronic obstructive pulmonary disease.  

A January 2001 private medical record states that the veteran 
had been short of breath and wheezing for years.  

A November 2001 private medical record reports an assessment 
of asthma.

A February 2002 private medical record reports an assessment 
of a history of chronic obstructive pulmonary 
disease/emphysematous lungs.  

An April 2002 private chest X-ray report indicates that the 
veteran had atelectatic changes in the left lung base, and 
lateral elevation of the left hemidiaphragm, not definitely 
identified on a previous examination.

A VA examination was conducted in August 2002.  The claims 
folder was reviewed.  The veteran was noted to complain of 
shortness of breath and getting coughs and expectorating 
yellowish sputum.  After physical examination and pulmonary 
function testing, the diagnoses were obstructive and 
restrictive lung defects.  On reviewing the claims folder, it 
was noted that the veteran was treated for 
pneumonia/pneumonitis in February 1952 and it was resolved.  
A chest X-ray of 1954 was normal.  A private physician's 
noted dated in 1988 stated that the veteran had had a 
positive PPD test in 1984.  He was treated for that from 1984 
to 1985.  A January 1981 VA examination showed normal 
respiratory system.  Chronic lung disease was not shown for a 
long time following separation from service.  Chest X-ray of 
1983 and 1984 showed old granulomatous disease.  In the 
examiner's opinion, the veteran's current lung condition was 
not related to his pneumonia/pneumonitis condition for which 
he was treated in service.  

Analysis

Preliminarily, the Board notes that it has not been alleged 
that respiratory disease was incurred in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b)(West 
2002) do not apply.  

For the following reasons and bases, the preponderance of the 
evidence indicates that the veteran's respiratory diseases, 
including tuberculosis, chronic obstructive pulmonary 
disease, asthma, and emphysema, are unrelated to service, 
including the veteran's in-service pneumonia/pneumonitis, 
upper respiratory infection, or pharyngitis.  

The veteran's chest, lungs, and chest X-ray were normal and 
negative on service discharge examination in June 1954.  

Granulomatous disease was first shown in August 1983, and 
chronic obstructive pulmonary disease, asthma, restrictive 
and obstructive disease were first shown thereafter.  In the 
interim between service and the post-service respiratory 
diagnoses, the veteran had claimed service connection for ear 
problems and interacted with VA between service and 1985 
concerning VA benefits before claiming service connection for 
respiratory disease in November 1986.  The veteran's silence 
regarding respiratory disease, while otherwise affirmatively 
speaking, constitutes negative evidence.

Also in the interim, there had been clinical and laboratory 
evaluations of the lungs which were normal.  The October 1954 
evaluation was done at a time when he had been stabbed in the 
chest so its failure to show chronic respiratory disease is 
particularly probative evidence indicating that there were no 
residuals of the in-service diseases. 

The August 2002 VA examination report is also very probative 
evidence indicating that there is no nexus between the 
veteran's post-service respiratory diseases and his 
in-service respiratory disease.  The examiner reviewed the 
veteran's claims folder, noted findings in service medical 
records and after service, examined the veteran, and 
indicated that the veteran's pneumonia/pneumonitis in service 
was resolved.  He further stated that chronic lung disease 
was not shown for a long time following separation from 
service.  He noted that a chest X-ray of 1954 was normal, and 
he opined that the veteran's current lung condition was not 
related to his pneumonia/pneumonitis which was treated in 
service.  

In short, there is very little probative evidence in favor of 
the claim, and more probative evidence indicating that there 
is no nexus between the veteran's post-service lung diseases 
and service.  While the evidence from the veteran and the 
nurse is to the effect that his in-service respiratory 
problem did not resolve, the more probative evidence 
indicates that it did.  The actual medical records and the 
July 2002 VA medical opinion based on them are more probative 
than the statements from the veteran and the nurse of 
continued problems.

The nurse's December 1987 statement is competent evidence but 
of lessened probative value.  Her statement is general in 
nature rather than identifying a particular respiratory 
disease or injury.  Furthermore, the statement does not 
relate any current post service diagnosis to the treatment 
rendered by her office or to service.  Furthermore, her 
statement is based upon memory rather than clinical records 
which would allow the trier of fact to explore the basis of 
the opinion.  In essence, the contemporaneous service records 
and the recent VA opinion are far more probative of the onset 
and etiology of the post service diagnoses.

The evidence shows no active tuberculosis at the time of the 
October 1954 VA hospitalization and it does not show active 
tuberculosis within 3 years after service discharge.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Service 
connection for a respiratory disorder is denied.  


ORDER

Entitlement to service connection for respiratory disease is 
denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



